Opinion by
Tilson, J.
In accordance with stipulation of counsel that the harvest hats in question are the same as those the subject of Caradine v. United States (9 Cust. Ct. 69, C. D. 664), those hats withdrawn for consumption prior to February 1, 1936 were held dutiable at 25 percent ad valorem under paragraph 1504 (b) (5), and those entered or withdrawn for consumption subsequent to that date were held dutiable at 12)4 percent .under said paragraph and the Netherlands Trade Agreement (T. D. 48075). The protest was therefore sustained to that extent.